Case 5:19-cr-00159-EJD Document 28-2 Filed 06/22/20 Page 1 of 2

Name: Guerrero Perez Ma. Agueda

PICT RS ey
Telephone: <Q.

03/14/2020

The Honorable Judge Edward, J. Davila

United States District Court

San Jose Courthouse, Courtroom 1 -- 5th Floor
280 South ist Street

San Jose, CA 95113

RE: USA vs Reyes Daniel Ruiz
Dear Judge:

Good afternoon, my name is Ma. Agueda Guerrero Perez, | am 47 years old, born in Juchipila,
Zacatecas, Mexico, place where | currently reside. | am a business woman in the same place.
Currently my marital status is single.

| met Reyes Daniel Ruiz on February 14 at a dinner just because he took Alicia (my sister) to
dance, then they became boyfriends and he came to see her often, from there |. began to know
him more, very good boy, always very nice. As time passed he brought his family to our
mother's house, and to the surprise that he had come, he decided to engage with my sister
Alicia. Since they got married on July 14, 2007 he became my brother-in-law. | know him as a
good husband, good son and mainly very responsible above all.

The news of my brother-in-law Reyes was informed to me by my sister Alicia (Mr. Reyes 'wife),
at the time she was telling me what happened I could not believe it, because he has always had
good behavior with my sister Alicia (Reyes' wife) and with his other family members, but even so
| think he is a good person and what he did was only out of curiosity because in the time | have
known him | have always known that at work he was very efficient and fulfilled in what
corresponded to him . Since he made the mistake that he is accused of, he has had remorse for
having lost his job, but even more for the pain he caused to his wife Alicia, who is the one who
is always with him as until now. Both are hoping that Reyes Daniel will be given a new
opportunity to make amends, always with the support of his wife and his entire family.

Reyes once supported me when | had a problem with my computer and it was so surprising that

_from the United States he was able to repair it from some programs that did not work. | ;
requested his help because | knew that he had knowledge of computers and because he knows
how to handle them. | could not imagine he could do it from afar, and even having his job he
helped me and repaired my computer remotely.
Case 5:19-cr-00159-EJD Document 28-2 Filed 06/22/20 Page 2 of 2

He is a person who has been characterized by being intelligent and above all very respectful
towards me and my family. We have hung out healthy together on the occasions that he has
come to visit us in Juchipila. | know him for being a great example of a son with his parents. He
showed that attention and affection that a good son has with his parents. Even with his mother
when she was sick with cancer so as not to leave her alone, he looked for a trustworthy person
to take care of her or he would take her to the United States to be taking care of himself with the
help of his wife. In his work he characterized himself for being a responsible person.

Dear. Judge, | appreciate the time spent reading this letter.

Ma. A qpecla Guev ver Rie2

Ma. Agueda Guerrero Perez
